United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3695
                                   ___________

Alla S. Bogdan, Yevgeniya Bogdan,      *
Roman V. Bogdan,                       *
                                       *
             Petitioners,              * Petition for Review from a
                                       * Decision of the Board of
       v.                              * Immigration Appeals.
                                       *
John D. Ashcroft, Attorney General     *     [UNPUBLISHED]
of the United States; Immigration      *
and Naturalization Service,            *
                                       *
             Respondents.              *
                                  ___________

                             Submitted: October 17, 2001
                                Filed: December 19, 2001
                                 ___________

Before BOWMAN, RICHARD S. ARNOLD, AND HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      Petitioners, natives and citizens of Ukraine, seek reversal of a decision of the
Board of Immigration Appeals (Board). An Immigration Judge (IJ) found petitioners
removable for remaining in the United States longer than permitted and denied the
requested relief of asylum and withholding of removal; the Board dismissed their
appeal. This petition for review followed.
       Having carefully considered the briefs and record, we affirm the denial of
petitioners' claims. The IJ's decision is supported by substantial evidence, and the
Board's dismissal of petitioners' appeal therefore must be sustained.

       Alla Bogdan also asserts a claim for relief under the United Nations
Convention Against Torture. Because this claim does not appear to have been raised
in the administrative proceedings, and was not considered by either the IJ or the
Board, we conclude that we lack jurisdiction to consider it.

      Affirmed. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-